Case 1:18-cv-00360-AJT-IDD Document 152 Filed 01/22/19 Page 1 of 1 PageID# 3055




                       ** CIVIL MOTION MINUTES **


 Date: 1/22/2019                                        Judge: Trenga/IDD
 Time: 10:18 - 11:31                                   Reporter: R. Montgomery



 Civil Action Number: 1:18-cv-360


 CHEF GEOFF’S ET AL

 V.

 THE VIRGINIA ALCOHOL BEVERAGE CONTROL AUTHORITY ET AL


 Appearances of Counsel for Plaintiff and Defendant

 Motion to/for:
 Motion to Exclude Testimony and Report of Dr. Jon Nelson [141] by deft.



 Argued and
 ( ) Granted       ( ) Denied             ( ) Granted in part/Denied in part
 (X) Taken Under Advisement                    ( ) Continued to




 (X) Order to Follow


 Pltf.: Thomas Berry                                            Deft.: Tara Zurawski
       Joshua Thompson                                                 Ryan Hardy
       Anastasia Boden (Telephonically)                                Madeline Gibson
                                                                       Megan Scanlon
